DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, 10, 12 and 14  are under  examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 1/27/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products which are a judicial exception without significantly more. 
Claim 1 recites a Lin28a activator comprising, as an active ingredient, a polysaccharide comprising ribose and xylose where a molecular weight of the polysaccharide is 3,500 or greater. Claims 2 recites additional monosaccharides contained in the polysaccharide and claims 4-6 recite microbial sources of the polysaccharide. Claims 14 recites a cosmetic product comprising a polysaccharide ribose and xylose where a molecular weight of the polysaccharide is 3,500 or greater.
Claim 7 recites a dedifferentiation inducer of a monocyte comprising, as active ingredients; a macrophage colony-stimulating factor and a polysaccharide ribose and xylose where a molecular weight of the polysaccharide is 3,500 or greater. Polysaccharides are natural products. The Lin28a-inducing activation is an inherent aspect of the claimed polysaccharides. Regarding the composition comprising the claimed polysaccharide and the macrophage colony-stimulating factor, the specification does not disclose that the two components of the composition interact with one another in anyway that affects the basic physical or biochemical characteristics of either component. The  polysaccharide is disclosed to be the monocyte dedifferentiation inducer (specification [0099]). The specification discloses that the macrophage colony-stimulating factor  maintains dedifferentiated cells. Kremer et al. (US 20040009595) teach a composition for dedifferentiation that comprises M-CSF and IL-3 (abstract). The purpose of the M-CSF is for propagation. Thus, neither the specification nor Kremer teach that M-SCF itself is a dedifferentiation factor or that M-SCF interacts in any way with the claimed polysaccharide.
This judicial exception is not integrated into a practical application because it is a composition  and compositions do not have method steps for a practical application. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed compositions  do not include any additional components that add significantly more to the judicial exception. Claim 14 is drawn to a cosmetic product but this is a statement of intended use.
Therefore claims 1, 2, 4-8 and 14 are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8, 10, 12  and 14  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 10, 12 and 14 recite that the molecular weight of the polysaccharide is 3,500 or greater. The claims do not recite a unit of molecular weight. Thus, the unit could be Daltons,  kiloDaltons or some other standard. The specification provides no disclosure relating  the unit of molecular weight for any disclosed biomolecule.
Claims 2, 4-6 and  8 are rejected because they are dependent claims that do not overcome the rejected claim from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 10, 12 and 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 5585365; cited in the IDS filed 11/11/2020).
Hayashi teaches a polysaccharide isolated from the algae Spirulina platensis that has a saccharide composition comprising ribose, xylose as well as galactose, rhamnose, mannose, glucuronic acid and galacturonic acid. The polysaccharide has a molecular weight of between 250,000 and 300,000 Daltons. If the molecular weight of the claimed polysaccharide is intended to be in Daltons, then the molecular weight of 250,000 to 300,000 is a specie that anticipates the claimed range of greater than 3,500. Thus, this disclosure meets the limitations of claims 1, 4 and 14 where a polysaccharide comprising ribose and xylose with a molecular weight  of 250,000 to 300,000 Daltons from a microbial source is disclosed. 
Regarding the preamble of instant claim 14 to a cosmetic product, this is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case a  polysaccharide with the claimed structural characteristics is disclosed by the prior art.
Hayashi identifies the polysaccharide as an anti-viral agent that can be used in pharmaceutical preparations, foods or drinks (col. 1, lines 29-34). The polysaccharide is administered in a dose of about 5 mg/kg weight per day to about 200 mg/kg weight per day (col. 3, lines 17-27). The polysaccharide can be administered prophylactically or therapeutically (col. 3, lines 38-43; instant claims 10 and 12, respectively). As viruses damage cells, tissue and organs, the polysaccharide is treating, preventing or alleviating damage relating to the virus as the polysaccharide is containing damaged cells, tissue and organs.
The reference is silent regarding the characteristics that the polysaccharide is a Lin28a activator (claim 1) but meets the claimed limitations because the structural requirements  of the claimed polysaccharide are disclosed by the reference which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant argues that Hayashi does not teach the methods of claims 10 and 12 where the polysaccharide is used for a method of treating, preventing or alleviating diseases relating to damage in cells, tissues or organs comrpsing administering an effective amount of the claimed polysaccharide.
Applicant’s argues are not persuasive because Hayashi identifies the polysaccharide as an anti-viral agent that can be used in pharmaceutical preparations, foods or drinks (col. 1, lines 29-34). The polysaccharide is administered in a dose of about 5 mg/kg weight per day to about 200 mg/kg weight per day (col. 3, lines 17-27). The polysaccharide can be administered prophylactically or therapeutically (col. 3, lines 38-43; instant claims 10 and 12, respectively). As viruses damage cells, tissue and organs, the polysaccharide is treating, preventing or alleviating damage relating to the virus as the polysaccharide is containing damaged cells, tissue and organs.
Claims 1, 2, 4 and 14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasco et al. (US 7205284).
Pasco teaches water-soluble polysaccharide compositions having macrophage immunostimulating activity where the polysaccharides have an apparent molecular  weight of above 2 million Daltons. The polysaccharides were isolated from A. flos-aquae, Chlorella pyrenoidosa and Spirulina plantesis which are microorganism (claim 4). The polysaccharides are at least 1,000 times more active for monocyte activation than are currently used for immunotherapy in cancer patients (col. 3, lines 59-66).
The polysaccharides are administered to enhance an individual’s immune system  where the individual is suffering from viral, bacterial or fungal infection (col. 4, lines 36-47). The polysaccharide is administered for treatment and/or prevention of such maladies (col. 1, lines 12-21).
A polysaccharide was isolated from Chlorella via an aqueous alcoholic extraction technique. The resultant molecular weight of the polysaccharide was above 2 million Daltons (columns 8-9). The carbohydrate composition of the extracted polysaccharide is given in Table 2, col. 36-37. The polysaccharide comprises ribose, xylose, galactose, mannose, glucose, rhamnose, N-acetyl galactosamine and N-acetylglucosamine  (claims 1 and 2 to the carbohydrate content) where 2 million Daltons is a specie that anticipates the claimed range of 3,500 where the units are interpreted as Daltons.
Regarding the preamble of instant claim 14 to a cosmetic product, this is a statement of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case a  polysaccharide with the claimed structural characteristics is disclosed by the prior art.
The reference is silent regarding the characteristics that the polysaccharide is a Lin28a activator (claim 1) but meets the claimed limitations because the structural requirements  of the claimed polysaccharide are disclosed by the reference which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Hayashi et al. (US 5585365].
As noted supra, Hayashi teaches a polysaccharide isolated from algae that comprises xylose and ribose with a molecular weight of 200,000 to 300,000 Daltons. Therefore, the disclosure of Hayashi anticipates the product derived from the microorganisms of claims 5 and 6 because the polysaccharide meets the claimed structural elements.
In the alternative, if the polysaccharide  is not disclosed in the prior art and there is  no anticipation, the polysaccharide taught by Hayashi  would, nevertheless, have rendered the claimed polysaccharide  prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because the polylactide is isolated from a microorganism and meets the claimed structural elements
Thus, the claimed invention as a whole  was at least  prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 

Claims 5-6 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pasco et al. (US 7205284).
As noted supra, Pasco  teaches a polysaccharide isolated from algae that comprises ribose, xylose, galactose, mannose, glucose, rhamnose, N-acetyl galactosamine and N-acetylglucosamine  where 2 million Daltons is a specie that anticipates the claimed range of 3,500 where the units are interpreted as Daltons.
Therefore, the disclosure of Hayashi anticipates the product derived from the microorganism of claims 5 and 6 because the polysaccharide  meets the claimed structural elements.
In the alternative, if the polysaccharide  is not disclosed in the prior art and there is  no anticipation, the polysaccharide taught by Pasco  would, nevertheless, have rendered the claimed polysaccharide   prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because the polysaccharide  is isolated from a microorganism and meets the claimed structural elements.
Thus, the claimed invention as a whole  was at least  prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pasco et al. (US 7205284).
The disclosure by Pasco of the polysaccharide isolated by the method of Example 2 is discussed supra. The polysaccharide is disclosed as having potent monocyte activation properties supra. The disclosed polysaccharides are administered to enhance an individual’s immune system  where the individual is suffering from viral, bacterial or fungal infection (col. 4, lines 36-47). The polysaccharide is administered for treatment and/or prevention of such maladies (col. 1, lines 12-21).
Pasco does not specifically teach that the polysaccharide isolated by the method of Example 2 is administered to treat (claim 10), prevent or alleviate (claim 12) diseases relating to damage in cells, tissue or organs comprising administering an effective amount of the polysaccharide to a patient in need thereof.
Pasco teaches that the polysaccharide compositions are used for a method of treating an individual with an immunostimulatory polysaccharide preparation in order to provide to the individual a stimulation of monocyte/macrophage activity comprises administering to the individual an effective amount of a polysaccharide preparation extracted from food-grade microalgae in combination with an acceptable carrier (col. 5, lines 48-66). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the polysaccharide prepared by Example 2 (as characterized in Table 2) of Pasco to  treat, prevent or alleviate diseases relating  to damage in cells, tissue or organs comprising  administering an effective amount of the polysaccharide to a patient in need thereof. The ordinary artisan would have been motivated to do so because Pasco teaches that the isolated polysaccharide has potent monocyte activation properties. The ordinary artisan would have had a reasonable expectation that the polysaccharide isolated by the method of Example 2 would be effective for treating, preventing or alleviating diseases relating  to damage in cells, tissue or organs because Pasco teaches that the isolated polysaccharide has potent monocyte activation properties.
Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Arnberg (US 20080038222)  in view of Pasco et al. (US 7205284).
Arnberg teaches a method for treating a localized bacterial infection or bacterial related disease by administering a therapeutically effective amount of a granulocyte-macrophage-colony stimulating factor (CM-SCF) polypeptide or derivative thereof (claim 29). Arnberg teaches that GM-CSF stimulates the production of monocytes ([0036]).
Arnberg does not teach that the GM-CSF is administered in a composition with a polysaccharide that comprises ribose, xylose, galactose, mannose, glucose, rhamnose, N-acetyl galactosamine and N-acetylglucosamine  where the molecular weight is 3,500 or greater (claim 7 and 8). 
The disclosure by Pasco is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polysaccharide made by the method of Example 2 as described by  Pasco to the GM-CSF composition of Arnberg in order to treat a localized bacterial infection or bacterial related disease. The ordinary artisan would have been motivated to do so because Pasco teaches that the polysaccharide  isolated by the method of Example 2 is a potent stimulator of monocytes and is used to enhance an individual’s immune system  where the individual is suffering from viral, bacterial or fungal infection (col. 4, lines 36-47). Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable  expectation that a composition comrpsing GM-CSF and the polysaccharide of Pasco could treat an infection because both components are immunostimulatory and known to treat infections.
The preamble of claim 7 is noted as it relates to the composition as a dedifferentiation inducer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the combined prior art teaches the claimed composition with no structural differences compared to the claimed composition. Thus, the prior art composition reasonably  has the claimed properties.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653